Case 2:20-cv-13134-LVP-RSW ECF No. 142, PageID.5235 Filed 06/30/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  TIMOTHY KING, et al.,

                 Plaintiffs,
  v.                                                  Case No. 20-13134
                                                      Honorable Linda V. Parker
  GRETCHEN WHITMER, et al.,

                 Defendants,

  and

  CITY OF DETROIT,
  DEMOCRATIC NATIONAL
  COMMITTEE and MICHIGAN
  DEMOCRATIC PARTY, and
  ROBERT DAVIS,

             Intervenor-Defendants.
  ______________________________/

                                       ORDER

        On June 8, 2021, the Court notified the parties of a July 6 hearing via video

conference regarding several motions for sanctions. (ECF No. 122 (citing ECF

Nos. 69, 78, 105).) Twenty days later, on June 28, Stefanie Lambert Junttila, co-

counsel for Plaintiffs, filed a motion to adjourn the hearing to an unspecified

“future date,” citing “a planned vacation over the July 4, 2021 holiday” as an

“unavoidable conflict.” (ECF No. 126 at Pg ID 5200-01.) Counsel for the State

Defendants and the Democratic National Committee/Michigan Democratic Party
Case 2:20-cv-13134-LVP-RSW ECF No. 142, PageID.5236 Filed 06/30/21 Page 2 of 2




do not object; counsel for Robert Davis does; and counsel for the City of Detroit

did not respond to Junttila’s request for concurrence and has not responded to the

motion to adjourn. (Id. at Pg ID 5201.)

      Having considered the above-referenced facts, the Court GRANTS

Plaintiff’s Motion to Adjourn Hearing (ECF No. 126) and resets the hearing for

Tuesday, July 13, 2021 at 2:00 p.m.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE
 Dated: June 30, 2021




                                          2
